Citation Nr: 1629229	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  07-15 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for type II diabetes mellitus.


ATTORNEY FOR THE BOARD

P. Gibbs, Associate Counsel












INTRODUCTION

The appellant is a Veteran who served on active duty from April 1968 to March 1973 in multiple locations including Guam, Thailand and Japan.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.   

This matter was previously before the Board and was remanded in December 2010 November 2013, and September 2015 (by Veterans Law Judges other than the undersigned) for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this matter but finds that another remand is necessary to obtain sufficient evidence to properly adjudicate the claim.  If herbicide exposure can be verified, the Veteran's type II diabetes mellitus will be presumptively service-connected under 38 C.F.R. §§  3.307 and 3.309.

The Veteran states that he may have been exposed to herbicides during service as a pilot in the Air Force.  He explains that the jet engines on the aircraft that he piloted "ran powerful compressors that would take in outside air and compress it into breathable air," some of which possibly contained herbicides.  Furthermore, while the Veteran did not specifically contend that he was exposed to herbicides in Thailand, the record raises the possibility of such exposure while the Veteran was stationed at the U-Tapao Air Force Base (discussed further below).



Herbicide Exposure

The Veteran states that "during the summer of 1970 and 1971 and the winter of 1972/73, [he] flew air refueling missions in Laos, South Vietnam, and Cambodia."  He also states that his squadron "would launch from bases in Okinawa, Guam, and Thailand."  During these missions, the Veteran would refuel Air Force and Navy fighter aircraft at an altitude of approximately 18,000 feet.

VA's Compensation & Pension (C&P) Service has issued information concerning the use of herbicides in Thailand during the Vietnam War, noting significant use of herbicides on the fenced-in perimeters of military bases in Thailand within certain dates between 1961 and 1975, a practice that was intended to eliminate vegetation and ground cover for base security purposes.  See VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C. ("M21-1MR").  Therefore, VA has determined that special consideration of herbicide exposure on a "facts found or direct basis" should be extended to those veterans whose duties placed them on or near the perimeters of specific military bases in Thailand, including the U-Tapao Royal Thai Air Force base.  Id.

In the case at hand, service personnel records show that, from February 1971 to August 1971, the Veteran served with the 906 Air Refueling Squadron at the U-Tapao Royal Thai Air Force base in Thailand.  He was a navigator of a Senior Jet Tanker Aircraft (KC-135), 054, where he "maintained daily alert or readiness posture to navigate assigned missions for air refueling of strategic nuclear bombers, strategic, reconnaissance aircraft and tactical fighter aircraft, day or night, under all types of weather and insured that navigation and radar equipment were operative and prepared navigation plans considering rendezvous area, weather, altitude, terrain, winds aloft, range, speed of aircraft, and danger areas."  

The Board finds that a remand is warranted in order to attempt to verify whether the Veteran's duties placed him on or near the perimeter of the U-Tapao Air Force base.  On remand, the AOJ should review the Veteran's personnel records to determine when he was posted at the U-Tapao Air Force base and send the relevant dates to the Joint Services Records Research Center (JSRRC) with a request for information about whether the Veteran's duties placed him on or near the perimeter of the base.  This development should include attempting to obtain any daily work duty descriptions, performance evaluation reports, and any other potentially pertinent evidence that is not already of record. 

The Board also notes that, in Gagne v. McDonald, 27 Vet. App. 397, 402-03 (2015), the United States Court of Appeals for Veterans Claims held that VA was, at minimum, required to submit multiple requests to the JSRRC covering the relevant time window in 60-day increments. This is because VA's duty to assist is not bound by the JSRRC's 60-day requirement, and the fact that multiple record searches may burden JSRRC employees does not make those efforts futile. Id. The only limitation to this duty provided by the Court, other when searches are "futile," is that the duty to assist does not require unlimited searches, or "'fishing expeditions' over an indefinite period of time." Id.

In addition to possible herbicide exposure in Thailand, the Board notes that the Veteran served overseas, including service in Vietnam, as a navigator in the Air Force.  Individuals who performed service in the Air Force or Air Force Reserve under circumstances in which they regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent.  38 C.F.R. § 3.307(a)(6)(v).  For purposes of this paragraph, "regularly and repeatedly operated, maintained or served onboard C-123 aircraft" means that the individual was assigned to an Air Force or Air Force Reserve squadron when the squadron was permanently assigned one of the affected aircraft and the individual had an Air Force Specialty Code indicating duties as a flight, ground maintenance, or medical crew member of such aircraft.  Such exposure constitutes an injury under 38 U.S.C. § 101(24)(B) and (C) .

Accordingly, on remand, the AOJ must take all appropriate steps to determine whether the Veteran regularly and repeatedly operated, maintained, or served onboard a C-123 aircraft.


Adequacy of Medical Opinion

On a November 2013 remand, the Board requested that the AOJ seek a medical opinion as to whether it is at least as likely as not (at least 50 percent likely) that the Veteran's diabetes is due to a disease or injury in service, including exposure to cold and extreme temperatures.  The examination request noted that while the Veteran states that he was exposed to herbicides in service, no such exposure has been confirmed to date.

On a March 2015 VA examination, the examiner opined that it was less likely as not that the Veteran's diabetes mellitus is related to service.  As to cold exposure as a possible cause, the examiner's rationale was that review of the medical literature does not support cold exposure as a known factor in causing diabetes and that service treatment records (STRs) were negative for treatment being sought for in-service cold exposure.  As to herbicide exposure as a possible cause, the examiner's rationale was that there is no evidence that the Veteran was exposed to Agent Orange during his military service.  The examiner stated that the Veteran "believes there was exposure while he was in Guam; however the information from the Roanoke regional office has concluded that the 906 Air refueling squadron stationed in Guam wasn't exposed to Agent Orange herbicides."

The Board finds that the rationale for the opinion as to herbicide exposure is inadequate because it consists of only a recitation of the evidence required for consideration and does not provide any explanation as to how such evidence was applied or considered by the examiner when rendering the opinion for the disability.  Further, the opinion does not address whether the medical evidence suggests that the Veteran's type II diabetes mellitus might be otherwise related to his service in any other way.  The VA examinations that addressed the Veteran's diabetes mellitus from November 2015 and February 2016 do not address these questions.  Therefore, an addendum medical opinion regarding the cause of the Veteran's type II diabetes mellitus must be obtained on remand. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send, along with a copy of this Remand and all relevant supporting documents, a description of the Veteran's account of his service and possible exposure to herbicides in Thailand to the U.S. Army and JSRRC for verification.  The JSRRC should be asked to research, to the extent possible:

(a) whether the Veteran's duties placed him on or near the perimeter of the U-Tapao Royal Thai Air Force base in Thailand, and 

(b) whether any of the Veteran's squadrons (not limited to his service in Thailand) was permanently assigned a C-123 aircraft such that the Veteran might have regularly and repeatedly operated, maintained or served onboard such an  aircraft.

This development should include attempting to obtain any daily work duty descriptions, performance evaluation reports, and any other potentially pertinent evidence that is not already of record.

All steps taken to determine this information must be documented in the claims file and, if corroboration is not possible, than this should be documented in the claims file as well.

The Board notes that if the JSRRC is able to verify that the Veteran was exposed to herbicides in service, it will be unnecessary to send the Veteran for a medical nexus examination (per the paragraph below) because service connection will be awarded on a presumptive basis.

2.  If (and only if) the JSRRC is unable to verify in-service herbicide exposure, the AOJ should return the record to the VA examiner who conducted the March 2015 VA examination for an addendum opinion.  The examiner must review the entire record (to include this remand) and provide an opinion that responds to the following:

Setting aside the question of herbicide exposure (as noted below), please identify the most likely cause for the Veteran's type II diabetes mellitus.  Specifically, is it at least as likely as not (a 50% or better probability) that the diabetes was incurred or aggravated during the Veteran's active service? 

The examiner should note that VA has been unable to verify whether this Veteran has been exposed to herbicides, HOWEVER, that does not affect whether any other in-service event or injury may have caused or aggravated the Veteran's type II diabetes mellitus.

The examiner must explain the rationale and reasoning for all opinions and conclusions, citing to relevant STRs, supporting factual data, and medical literature, as appropriate.

If the VA examiner who conducted the March 2015 examination is unavailable, the AOJ should arrange for the entire record to be reviewed by another appropriate medical provider who should provide the opinion sought.  If further examination of the Veteran is deemed necessary to provide any requested opinion, such examination should be scheduled. 

4.  The AOJ should ensure that all development sought is completed, arrange for any further development suggested by any additional evidence received, and then review the record and readjudicate the claim.  If the benefit sought remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2015).




